Acknowledgments
1. 	Applicant’s amendment, filed on 12/22/2021 is acknowledged.  Accordingly claim(s) 1-22 remain pending.
2.	This paper is assigned paper No. 20220112, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
4.	Applicant’s response, filed on 12/22/2021, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward to what a right includes.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward to what a right includes has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #2:
Applicant contends that the Examiner’s 35 USC 112(a) rejection directed toward Applicant’s use of “close proximity” was improper citing NFC technology.
Examiner’s Response to Argument #2:




Applicant’s Argument #3:
Applicant contends that the Examiner’s 35 USC 112(a) rejection directed toward Applicant’s claim was broader than the Specification was improper citing NFC being the preferred embodiment.
Examiner’s Response to Argument #3:
Applicant’s argument that the Examiner’s 35 USC 112(a) rejection directed toward Applicant’s claim was broader than the Specification was improper citing NFC being the preferred embodiment has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #4:
Applicant contends that the 35 USC 112(a) rejection directed toward to what a right includes was improper.
Examiner’s Response to Argument #4:
Applicant’s argument that the 35 USC 112(a) rejection directed toward to what a right includes was improper is moot in light of Applicant’s amended claim; therefore, the rejection is withdrawn.


Applicant’s Argument #5:
Applicant contends that the 35 USC 112(a) rejection directed toward Applicant’s claim 9 which recites the use of a “prompt” was improper citing Applicant’s Specification teaching the use of “ask.”
Examiner’s Response to Argument #5:
Applicant’s argument that the 35 USC 112(a) rejection directed toward Applicant’s claim 9 which recites the use of a “prompt” was improper citing Applicant’s Specification teaching the use of “ask” has fully been considered and is persuasive; therefore, the rejection is withdraw.

Allowable Subject Matter
5.	Claim(s) 1-22 are allowed, subject to the examiner’s amendment described below.

Reasons for Allowance
6.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Finkenzeller) which discloses a first (1) and second (2) telecommunications devices (TD) or a device (14) assigned to the second TD are brought close together so as to carry out a direct data transmission between the first and second TD or the device assigned to the second TD. Information needed for setting up/activating functionality is transferred within the framework of the data transmission. An independent claim is also included for a system with first and second telecommunications devices.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 11 and 16, specifically the combination of steps of:
wherein an object decryption key is stored in the mobile phone memory; wherein the object decryption key enables decryption of the protected object; and wherein the mobile phone comprises a first communication interface; and a consumer device; wherein the consumer device comprises a second communication interface; wherein the second communication interface enables communication with the first communication interface only when the mobile phone is in close proximity to the consumer device; wherein, when the mobile phone is in close proximity to the consumer device, the first communication interface communicates the object right and the object decryption key to the second communication interface; as recited in claims 1, 11 and 16.  Moreover, the missing claimed elements from Finkenzeller are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the Finkenzeller disclosures because it is not common to:
wherein an object decryption key is stored in the mobile phone memory; wherein the object decryption key enables decryption of the protected object; and wherein the mobile phone comprises a first communication interface; and a consumer device; wherein the consumer device comprises a second communication interface; wherein the second communication interface enables communication with the first communication interface only when the mobile phone is in close proximity to the consumer device; wherein, when the mobile phone is in close proximity to the consumer device, the first communication interface communicates the object right and the object decryption key to the second communication interface.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-10, 12-15 and 17-22 are also allowable for the same reason(s) described above.

7.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/12/2022